DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are recites the limitation " the functional electrode" at the first occurrence, in the seventh paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim.











Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


    PNG
    media_image1.png
    252
    452
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    317
    199
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    612
    717
    media_image3.png
    Greyscale

The following is a statement of reasons for the indication of allowable subject matter: US 20170177159 A1 (Wang; Haisheng et al.) teaches an array substrate [10], comprising: a substrate [10]; two data lines adjacent to each other arranged on the substrate [16]; a gate line, arranged on the substrate and crossing the two data lines [13]; a sub-pixel arranged in an area enclosed by the gate line and the two data lines [region associated with pixel electrode 20]; a touch signal line, arranged on [11], wherein orthographic projection of the touch signal line on the substrate partially overlaps orthographic projection of an opening area of the sub-pixel on the substrate [see figures 3 and 5, the wire 11 overlaps the slit opening in the pixel electrode]; the functional electrode arranged on the substrate [pixel electrode 20], wherein the functional electrode includes a first sub-functional electrode portion [the pixel electrode area to the left side of wire 11] and a second sub-functional electrode portion [the pixel electrode area to the right side of wire 11], an extension direction of the first sub-functional electrode portion, and an extension direction of the second sub-functional electrode portion is the same as the extension direction of the two data lines [see branch portions of the pixel electrodes], the first sub-functional electrode portion is located on a first side of the opening area of the sub- pixel [see the branch portion between the two slit on the left side of the wire], and the second sub-functional electrode portion is located on a second side of the opening area of the sub-pixel [see the branch portion between the slit and the data line], and the first side and the second side are opposite to each other along a direction perpendicular to the extension direction the two data lines [see figures 3 and enlarge portion of figure 3]; along an extension direction of the gate line and on a same straight line, a distance between orthographic projection of the first sub-function electrode portion on the substrate and orthographic projection of the touch signal line on the substrate is smaller than a distance between orthographic projection of the data line on the first side on the substrate and orthographic projection of the touch signal line on the substrate [see figure 3, the branch is between the first data line on the left of the pixel region and the wire 11].  Wang does not teach along the extension direction of the gate line and on a same straight line, a distance between the orthographic projection of the second sub-function electrode portions on the substrate and the orthographic .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871